Herlihy, P.J.
(dissenting). It is unreasonable to assume that the trial court was discrediting the admissions which the detectives stated had been made to them as to the manner in which the State Police had obtained the revolver. At most, its decision indicates that the trial court was merely finding that upon the defendant’s own version of the facts there was no illegal search and seizure.
The suppression hearing does not disclose facts which would bring into play any interference by the State Police with the defendant’s liberty prior to the voluntary handing over of the revolver which could or would be proscribed in accordance with the principles described in People v Cantor (36 NY2d 106) relied upon by the majority. According to the defendant’s testimony the occurrence was as follows:
*278"A. I was walking down the road. I looked back. I saw a car, a police car. To my knowledge I knew it was an unidentified car. I kept walking. I had a brown paper bag in my pocket with gloves and the revolver in the gloves. I kept walking down and later on the state trooper came back and pulled across opposite of me. I walked across. He asked if I had identification. I said, 'No’. He asked where I was going. I said 'Kingston’. He asked where I was coming from. I told him 'Oneonta’. He asked what was in the brown paper bag. I said a pair of gloves. He said, 'Let me see them’. I gave him the bag which had the gloves and the gun was inside the gloves. He looked inside there and said, where did I get it. I said I found it outside of Delhi. I kicked a bag. I looked inside and there was the revolver. This is what I told him. It is written down in a report.”
There is no allegation herein that he was stopped by the State Police officer but rather the State Police officer stopped and the defendant voluntarily walked over and engaged in conversation with him. While the version of the events as told by the defendant might not have sustained a right oh the part of the police officer to have stopped him for the purpose of any inquiry (People v Cantor, supra), the record does not disclose any such interference with the defendant’s liberty. Ordinarily, the better method of establishing the factual version relied upon by the People to show that there was no illegal search and seizure would have been to present as a witness the law enforcement officer who had been directly involved in the initial confrontation with the defendant upon the highway. However, it having been established that the defendant’s confessions and/or admissions were not unlawfully obtained, such admissions would warrant reliance by the People thereon to establish the factual aspects whereby the revolver was acquired by law enforcement officials.
The present record does not contain any facts comparable to those which were found by the Court of Appeals to have been an unwarranted detention of a citizen in the Cantor case. Accordingly, the obvious voluntariness on the part of the defendant in complying with the request of the police officer to see what was in the bag is not tainted by any unwarranted stopping.
Upon the present record, the revolver was not illegally obtained and the trial court correctly denied the motion for suppression. Furthermore, it should be noted that the record *279established that the defendant had already pied guilty to the crime of illegal possession of a weapon in regard to the said revolver, and the time to have raised the issue of illegal seizure would have been prior to the plea of guilty to the crime of illegal possession of a weapon.
Upon this appeal the defendant contends the sentence imposed was excessive. The record does not disclose that any violence was involved and, while it was readily apparent that a sentence of imprisonment would be justified, it does appear that the ends of justice would be better served by reducing the term. However, the reversal of the judgment and order by the majority precludes a consideration of the sentence for harshness by the court at this juncture in the proceedings.
The order should be affirmed and the judgment modified by reducing the term of imprisonment imposed.
Sweeney, Main and Larkin, JJ., concur with Greenblott, J.; Herlihy, P.J., dissents and votes to affirm in an opinion.
Judgment and order reversed, on the law and the facts; order denying the motion to suppress revolver and oral admissions reversed, and motion granted.